
	

113 S1187 IS: Mortgage Forgiveness Tax Relief Act
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1187
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Ms. Stabenow (for
			 herself, Mr. Heller,
			 Mr. Menendez, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prevent homeowners from being forced to pay taxes on
		  forgiven mortgage loan debt.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Forgiveness Tax Relief
			 Act.
		2.Extension of exclusion
			 from gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2014 and inserting January 1,
			 2016.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2013.
			
